Name: 99/315/EC: Commission Decision of 27 April 1999 approving the conditions governing the use of the graphic symbol for quality agricultural products specific to the French overseas departments (notified under document number C(1999) 1051) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  consumption;  marketing;  overseas countries and territories
 Date Published: 1999-05-11

 Avis juridique important|31999D031599/315/EC: Commission Decision of 27 April 1999 approving the conditions governing the use of the graphic symbol for quality agricultural products specific to the French overseas departments (notified under document number C(1999) 1051) (Only the French text is authentic) Official Journal L 121 , 11/05/1999 P. 0019 - 0020COMMISSION DECISIONof 27 April 1999approving the conditions governing the use of the graphic symbol for quality agricultural products specific to the French overseas departments(notified under document number C(1999) 1051)(Only the French text is authentic)(1999/315/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 2598/95(2), and in particular Article 20(3) thereof,Having regard to Commission Regulation (EC) No 1418/96 of 22 July 1996 laying down detailed rules for the use of a graphic symbol for quality agricultural products specific to the most remote regions(3),(1) Whereas, pursuant to Article 20(2) of Regulation (EEC) No 3763/91, a graphic symbol has been devised to improve awareness and encourage consumption of quality processed and unprocessed agricultural products specific to the French overseas departments; whereas the Commission published the graphic symbol and the conditions governing its reproduction in Regulation (EC) No 2054/96(4);(2) Whereas, in accordance with Article 20(3) of Regulation (EEC) No 3763/91, the conditions governing the use of the graphic symbol for quality agricultural products specific to the French overseas departments are to be proposed by the trade organisations, forwarded by the national authorities and approved by the Commission; whereas, together with a favourable opinion, the French authorities have forwarded those conditions of use and the administrative rules of application on the basis of which the competent French authorities intend granting rights to use the graphic symbol;(3) Whereas those conditions of use are in line with the objectives for which the graphic symbol was introduced; whereas those conditions of use should accordingly be approved,HAS ADOPTED THIS DECISION:Article 1The conditions governing the use of the graphic symbol for quality agricultural products specific to the French overseas departments, as presented by the French authorities and set out in the Annex hereto, are approved.Article 2This Decision is addressed to the French Republic.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 27 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 267, 9.11.1995, p. 1.(3) OJ L 182, 23.7.1996, p. 9.(4) OJ L 280, 31.10.1996, p. 1.ANNEXExtract from the draft circular of the French authorities setting out the conditions governing the use and the administrative rules for the application of the graphic symbol for agricultural products specific to the French overseas departments.EXTRACT1. The graphic symbol introduced pursuant to Article 20 of Council Regulation (EC) No 3763/91 shall be used solely for quality processed and unprocessed agricultural and fishery products specific to the overseas departments as most remote regions.2. Unprocessed agricultural and fishery products must have been obtained in the overseas departments.Where the main characteristic of processed products specific to the overseas departments in the raw material used, 100 % of the ingredient(s) characterising the processed product must have been obtained locally.Where the main characteristic of processed products is the method of production or manufacturing, consideration shall be given to the specific nature of that method.3. The products must possess special characteristics as products of the overseas departments; these may cover the conditions, methods and techniques of cultivation, production and manufacturing and compliance with standards of presentation and packaging.4. The graphic symbol shall be used solely for products of superior quality. Quality shall be defined by reference to Community Regulations or, where none such exist, to international standards.Where no Community or international standards exist, the characteristics shall be defined by the "Commission rÃ ©gionale pour les produits alimentaires de qualitÃ ©" on the basis of proposals from the trade organisations.